Title: To James Madison from William C. C. Claiborne, 19 November 1803
From: Claiborne, William C. C.
To: Madison, James



Sir.
Near Natchez 19th Novr. 1803. (12 o’clock noon)
Captain Turner, the commanding officer at Fort Adams has just arrived. He tells me that by letters from General Wilkinson dated at Pensacola on the 27th of last month, he learns that in three days the General was to set out from that place by the way of New Orleans for Fort Adams, and would probably arrive there on to morrow. Captain Turner adds that all the troops at Fort Adams in sufficient health to bear arms will be ready to march in three days. The sick list there remains the same as last reported to the war office. I am making great exertions to raise all the Militia I possibly can. The Assembly adjourns to day: and my whole attention may therefore be now devoted to the New Orleans expedition. With great respect, I am, Sir your obedient Servant
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne; docketed by Wagner.


